IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


IN RE: DAUPHIN COUNTY TAX SALE OF : No. 215 MAL 2016
2013                              :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Commonwealth Court
PETITION OF: SAMUEL M. HESTER     :


                                       ORDER



PER CURIAM

     AND NOW, this 27th day of July, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Mundy did not participate in the consideration or decision of this matter.